15‐3831‐pr 
Washington v. Griffin 
                                           
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                           
                                  August Term 2016 
 
         (Argued: January 18, 2017                  Decided: November 28, 2017) 
                                          
                                No. 15‐3831‐pr 
                                          
                    –––––––––––––––––––––––––––––––––––– 
                                          
                            KENNETH WASHINGTON, 
                                          
                              Petitioner‐Appellant, 
                                          
                                       ‐v.‐ 
                                          
       THOMAS GRIFFIN, SUPERINTENDENT, SULLIVAN CORRECTIONAL FACILITY,   
                                          
                              Respondent‐Appellee. 
                                          
                    –––––––––––––––––––––––––––––––––––– 
 
Before:        KATZMANN, Chief Judge, KEARSE and LIVINGSTON, Circuit Judges.   
 
        Petitioner‐Appellant,  convicted  in  New  York  State  of  multiple  counts  of 
first‐ and second‐degree burglary and first‐ and second‐degree assault, as well as 
first‐degree  criminal  sexual  act  and  first‐degree  sexual  abuse,  contends  that  his 
Confrontation  Clause  rights  were  violated  when  records  of  the  Office  of  the 
Chief Medical Examiner of the City of New York regarding the DNA testing of 
his cheek swab were admitted at trial.    He asserts that the United States District 
Court  for  the  Eastern  District  of  New  York  erred  in  denying  his  petition  for  a 
writ of habeas corpus on this basis, arguing that the state court’s rejection of his 
Confrontation  Clause  claim  was  contrary  to,  or  involved  an  unreasonable 

                                               1 
application of, clearly established law.    We agree with the district court that the 
Supreme  Court  cases  on  which  Petitioner‐Appellant  relies  neither  clearly 
establish  his  entitlement  to  cross‐examine  the  analysts  who  prepared  the 
informal, unsworn documents in the case file introduced as evidence at his trial, 
nor provide a basis for concluding that the state court judgment was contrary to, 
or  involved  an  unreasonable  application  of,  clearly  established  law.   
Accordingly, the judgment of the district court is AFFIRMED. 
        
       Chief Judge KATZMANN concurs in a separate opinion. 
 
 
                                       PAUL SKIP LAISURE (Lynn W.L. Fahey, on the 
                                       brief),  Appellate  Advocates,  New  York, 
                                       New York, for Petitioner‐Appellant. 
 
                                       WILLIAM  H.  BRANIGAN,  Assistant  Queens 
                                       Country  District  Attorney  (John  M. 
                                       Castellano  and  Joseph  N.  Ferdendzi, 
                                       Assistant     Queens      County       District 
                                       Attorneys,  on  the  brief),  for  Richard  A. 
                                       Brown,  Queens  County  District  Attorney, 
                                       Kew       Gardens,     New         York,    for 
                                       Respondent‐Appellee. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      Petitioner‐Appellant Kenneth Washington (“Washington”) appeals from a 

judgment of the United States District Court for the Eastern District of New York 

(Block, J.), entered on November 5, 2015, denying his petition for a writ of habeas 

corpus.    Washington was convicted in New York of multiple counts of first‐ and 

second‐degree  burglary  and  first‐  and  second‐degree  assault,  as  well  as 




                                          2 
first‐degree  criminal  sexual  act  and  first‐degree  sexual  abuse.    He  claims  that 

the  introduction  at  his  trial,  during  the  testimony  of  an  expert  lab  analyst,  of  a 

case  file  concerning  the  DNA  testing  of  Washington’s  buccal  cheek  swab  and 

containing notations made by the expert’s coworkers, “analysts whom the State 

did  not  call  to  the  stand,”  Pet’r’s  Br.  2,  violated  his  Sixth  Amendment  right  to 

confront  witnesses  against  him,  as  clearly  established  by  Melendez‐Diaz  v. 

Massachusetts,  557  U.S.  305  (2009),  and  Bullcoming  v.  New  Mexico,  564  U.S.  647 

(2011).    The  district  court  denied  the  petition,  but  granted  Washington  a 

certificate  of  appealability.    Washington  v.  Griffin,  142  F.  Supp.  3d  291,  297 

(E.D.N.Y. 2015).    We conclude that Washington has not shown, as he must, that 

the  state  court  either:  (1)  “arrive[d]  at  a  conclusion  opposite  to  that  reached  by 

[the Supreme] Court on a question of law or . . . decide[d] a case differently than 

[the  Supreme  Court]  on  a  set  of  materially  indistinguishable  facts”;  or  (2) 

“unreasonably  applie[d]  [the  correct  governing  legal]  principle  to  the  facts”  of 

this  case.    Williams  v.  Taylor,  529  U.S.  362,  413  (2000).    Accordingly,  we  affirm 

the judgment of the district court.     




                                               3 
                                   BACKGROUND 

                              I.    Factual Background1 

      Washington  was  charged with  multiple  felony  counts—three  counts  each 

of first‐ and second‐degree burglary, two counts each of first‐ and second‐degree 

assault,  first‐degree  criminal  sexual  act,  and  first‐degree  sexual  abuse—in 

connection with three separate home invasions that took place over the course of 

eleven months between August 2006 and July 2007 in adjacent neighborhoods in 

Queens, New York.    DNA evidence was recovered from each of the three crime 

scenes,  as  recounted  below.    Washington  was  charged  when,  as  stipulated  at 

trial,  a  DNA  profile  based  on  the  DNA  evidence  recovered  at  each  crime  scene 

was found to match his profile, contained in the New York State DNA Index. 

                                       A.   The Crimes 

      1.   The T‐Shirt Evidence 

      The first set of crimes occurred around 2:00 a.m. on August 17, 2006, when 

an  off‐duty  New  York  City  Police  Department  (“NYPD”)  detective  who  lived 

alone, awoke to find an intruder in her bedroom rifling through her jewelry box.   

The detective described the intruder, who gained access to her home through a 


      1   The factual background presented here is derived from exhibits, testimony, and 
a stipulation offered at trial.   


                                            4 
kitchen window, as a slender black man with cornrows wearing a white t‐shirt, 

denim shorts, and a black stocking cap with a knot at the top.    The cap covered 

the intruder’s face and he wore socks on his hands. 

       When  the  NYPD  officer  attempted  to  retrieve  a  firearm  from  the 

nightstand  beside  her  bed,  the  intruder  approached  and  they  struggled  for  the 

weapon.    Calling  her  a  “bitch”  and  a  “stupid  fat  bitch,”  the  intruder  viciously 

beat the detective on the head, first with his hands and eventually with the gun, 

so  hard  she  bled  into  her  eyes  and  could  not  see.    Trial  Tr.  494.    The  struggle 

and  beating  continued  into  the  hallway  and  then  the  bathroom.    Demanding 

money, the intruder pushed his victim into the bathtub and asserted that he had 

been watching her and knew that she was “some police type bitch.”    Id. at 495.   

When  he  left  her alone  in  the bathroom (apparently  so  that he  could  search  for 

cash),  the  detective  attempted  to  get  up  but  slipped  on  the  rim  of  the  bathtub, 

which  was  wet  with  her  blood.    The  intruder  returned  to  the  bathroom  and 

scolded  her  to  stay  put,  stomping  on  the  woman  and  dumping  the  contents  of 

her  handbag  over  her.    When  the  intruder  again  left  her  alone,  the  detective 

used  the  cellphone  that  had  fallen  from  her  bag  to  call  911.    By  the  time  help 

arrived, the intruder had left the scene.    Emergency responders took the victim 




                                               5 
to the hospital, where she was admitted and treated for her wounds.    When she 

eventually returned to her apartment, the detective discovered that the intruder 

had taken jewelry, her police shield, her gun, and an NYPD‐issued MetroCard. 

       During an early morning search of the area near the victim’s home in the 

hours after the crime, a police officer observed a white t‐shirt and a white sock, 

both  apparently  covered  in  blood,  and  a  stocking  cap.    Officers  photographed, 

collected,  and  documented  these  items.    Eventually,  analysts  at  the  New  York 

City Office of the Chief Medical Examiner (“OCME”), an accredited lab affiliated 

with the New York City Department of Health and Mental Hygiene, tested these 

items  for  DNA  evidence.  2    From  scrapings  taken  from  the  neck  of  the  t‐shirt, 

the  OCME  analysts  developed  a  DNA  profile  of  a  then‐unknown  male 

individual.3 

       2.   The Glove Evidence 

       The  second  criminal  incident  occurred  on  December  5,  2006,  about  four 

months  later,  and  was  discovered  when  a  working  mother  returned  home, 

         Washington  refers  to  the  laboratory  personnel  whose  work  is at  issue  here  as 
       2

“analysts.”    E.g., Pet’r’s Br. 2.    The state refers to these individuals as “analysts” and 
“technicians.”    Compare  Respondent’s  Br.  3  with  id.  18.    For  purposes  of  this  opinion 
we refer to these workers as “analysts.” 
           Scrapings  from  both  the  blood‐stained  t‐shirt  and  bloody  sock  generated  a 
       3

DNA  profile  that  matched  the  NYPD  detective.    The  OCME  analysts  were  unable  to 
generate a DNA profile from the stocking cap. 


                                                6 
accompanied  by  family,  to  find  her  house  in  disarray.    Her  handbag  had  been 

emptied  out,  and  someone  had  strewn  her  earrings  around  the  living  room.   

Several  items—sneakers,  multiple  video  gaming  systems,  and  two 

watches—were gone.    A window in the dining room had been forced open.   

       Two  gloves  that  did  not  belong  to  any  of  the  home’s  occupants  were 

recovered  at  the  scene.    Police  officers  collected  the  gloves  and  sent  them  to 

OCME  for  DNA  testing.    OCME  analysts  determined  that,  while  there  was  a 

mixture of DNA present on each glove, both had the same major donor.    A male 

DNA profile was generated from glove scrapings. 

       3.   The Iced‐Tea Container Evidence   

       Finally, on the afternoon of July 15, 2007, the third victim, who was alone 

at home at the time of the crime, had just awakened and was watching television 

in  bed  when  a  male  intruder  appeared  in  her  bedroom.    The  intruder,  a  black 

male  with  cornrows,  wore  her  long  white  bathrobe,  and  had  covered  his  face 

with a towel or t‐shirt.    The third victim, like the first, noticed that the intruder 

wore socks on his hands. 

       The  intruder  violently  assaulted  this  third  victim,  placing  his  hand  over 

her  mouth  and  pushing  her  face  into  a  pillow  to  muffle  her  screams,  before 




                                             7 
pulling her off the bed by her hair and pressing his penis between her buttocks.   

The victim, who was pregnant at the time, used her hands to shield her stomach 

during this assault.    When she resisted the intruder, he punched the side of her 

head, causing her to see stars, and tied a t‐shirt around her face.    The intruder 

repeatedly  called  the  victim  a  bitch  and  also  demanded  money.    At  one  point 

during  the  attack,  the  intruder  dragged  the  woman  into  the  kitchen,  where  he 

removed a container of iced tea from the refrigerator and took several gulps from 

it—spitting some of the tea onto her leg.    The assailant then dragged her back to 

the bedroom, where he began choking her.     

       The victim defecated on herself at this assault, enraging the intruder who 

called her a “nasty bitch,” dragged her by the hair into the bathroom, threw her 

in  the  shower,  and  told  her  to  clean  herself.    Id.  at  719.    The  intruder  then 

dragged  her  back  to  the  bedroom  and  continued  his  attack,  warning  her  that  if 

she didn’t stop whimpering he would kill her.    When the victim again defecated 

upon  being  choked,  the  intruder  hit  her  on  the  face,  returned  her  to  the 

bathroom,  and  left  her  on  the  toilet.    Once  he  left  the  bathroom,  the  woman 

locked  the  door  behind  him.    While  he  banged  on  the  door,  threatening  to  kill 

her, she opened the bathroom window, which was eight feet above the ground, 




                                              8 
and jumped out, landing on  her back.    Scantily clad and covered in blood and 

feces, she crawled on her hands and knees across the concrete to the front of the 

house, and then ran across the street to a neighbor’s home for help. 

       The  neighbor  called  911,  noting,  as  she  did  so,  an  individual  in  a  white 

robe scaling the fence behind the victim’s home.    An ambulance took the victim 

to  the  hospital  where  medical personnel  treated  her  injuries  and monitored  her 

unborn child during the next few days.    She never returned to the residence, but 

when  friends  eventually  retrieved  her  things,  and  she  was  able  to  go  through 

them,  she  discovered  that  her  eyeglasses,  jewelry,  and  some  money  had  been 

taken.    While  processing  the  crime  scene,  a  police  officer  collected  an  iced‐tea 

container from the bedroom, which the victim identified at trial.    The police sent 

the  iced‐tea  container  to  OCME  for  testing.    The  OCME  DNA  lab  developed  a 

male DNA profile from amylase taken from the container.4 

                                       B. The DNA Evidence 

       1.   The DNA Index Match 

       At  trial,  the  parties  stipulated  that  Washington  was  not  an  identical  twin 

and  that,  had  witnesses  been  called  from  the  New  York  State  Police  Forensic 



       4     Amylase is an enzyme present in saliva.     


                                                9 
Biology  Laboratory,  these  witnesses  would  have  offered  evidence  establishing 

that  “the  male  DNA  profile  developed  by  [OCME]’s  DNA  laboratory  from  the 

evidence  contained  in  FB06‐14709,  scrapings  from  the  neck  of  white  T‐shirt, 

FB07‐2443,  scrapings  from  the  glove,  and  FB07‐1469,  amylase  from  ice[d‐]tea 

container,  was  uploaded  into  [the]  New  York  State  DNA  Index  in  Albany.”   

Joint App’x 23.    The profile from the crime‐scene evidence was then compared 

to  known  individuals  in  that  database.    The  database  included  Washingtonʹs 

DNA  profile.    The  parties  stipulated  that  “the  New  York  State  DNA  Index 

revealed  that  the  male  DNA  profile  developed  from  the  evidence  described 

above matched the defendant, Kenneth Washington’s, DNA profile contained in 

the  New  York  State  DNA  Index.”    Id.  at  24.    DNA  Index  personnel  informed 

the NYPD of the match.   

      Washington  was  arrested.    After  Washington’s  arrest,  Detective  Patrick 

Curran,  who  testified  at  trial,  used  a  buccal  swab  to  take  a  DNA  sample  from 

Washington pursuant to a court order.5    Detective Curran sent the buccal swab 

in a sealed envelope to the OCME DNA lab for testing. 

       


      5  A buccal swab is a Q‐tip like instrument that is rubbed along the inside of the 
cheek for the collection of cells.   


                                           10 
       2.   Yanoff’s Analysis of the DNA Evidence         

       At Washington’s trial, the state relied on the testimony of Natalyn Yanoff, 

a Level Three Criminalist with OCME, who testified as an expert in the field of 

DNA analysis, forensic biology, and the statistical significance of DNA profiles, 

to establish that the DNA profiles developed from the evidence recovered at each 

crime scene matched the DNA profile of Washington developed from the buccal 

swab.    Yanoff  testified  that  as  a  Level  Three  Criminalist,  she  not  only 

“manage[s]  [her]  own  cases  in  which  [she]  interpret[s]  DNA  results,  write[s] 

reports, and testif[ies] in court if needed,” she also supervises others in the use of 

various  DNA  techniques,  coordinating  the  lab’s  work  flow  and  reviewing  test 

results.    Joint  App’x  26.    She  testified  generally  about  DNA  and  about  the 

process used by her lab to develop DNA profiles.6 




       6   There are several steps to developing a DNA profile, some or all of which may 
be  performed  by  different  analysts,  and  multiple  times.    When  evidence  is  submitted 
for  testing,  analysts  prepare  a  sample  and  then  extract  DNA  from  the  cells  in  the 
sample.    If there is enough DNA to proceed, analysts then make millions of copies of 
portions  of  the  DNA,  which  is  called  amplification.    Next,  analysts,  focusing  on  the 
very  small  percent  of  DNA  that  varies  from  person  to  person,  examine  the  DNA  to 
determine  what  alleles  are  present  at  specific  locations,  called  loci.    (Alleles  are 
alternative  forms  of  a  gene  found  at  a  particular  locus  on  the  DNA  strand.)    The 
resulting DNA profile is a string of numbers representing the particular alleles found at 
each of the tested locations.         


                                               11 
       Yanoff testified that as to the first crime‐scene evidence, she cut or scraped 

samples  from  the  t‐shirt,  the  sock,  and  the  stocking  cap,  after  receiving  these 

items in sealed condition in the lab.    She submitted cuttings of apparent blood 

stains on the t‐shirt and also scraped the collar, “an area [in] which we expect,” 

she testified, “more cells will be found . . . since that area rubs against the neck.”   

Id.  at  52.    She  testified  about  her  analysis  of  the  t‐shirt  scrapings,  which  were 

determined  to  contain  a  mixture  of  cells  from  the  victim  and  from  a 

then‐unknown  male.    These  processes  produced  sufficient  material  for  the 

OCME  lab  to  develop  a  profile  of  the  unknown  male,  which  was  placed  in  a 

database containing all the DNA profiles generated in her lab.   

       Yanoff  testified  that  the  analysis  of  the  iced‐tea  container  in  the  third 

victim’s residence took place some nine months later, and that when the profile 

from  this  sample  was  uploaded  into  the  database,  “we  found  out  that  it 

match[ed] the DNA profile that we found in the previous case.”    Id. at 65.    The 

male  DNA  profile  developed  from  the  glove  scrapings  in  the  second  home 

invasion  similarly  “matched  the  DNA  profile  that  we  saw  on  [the]  ice[d]  tea 

container and . . . on the T‐shirt.”7    Joint App’x 75.    Yanoff testified that she had 


       7   Yanoff affirmed that the evidentiary items from each crime scene “were never 
at the lab at the same time.”    Id. at 78. 


                                              12 
calculated  how  often  this  specific  profile  could  be  expected  to  appear  in  the 

human population, and that this combination of alleles would be expected to be 

found in approximately “one in greater than [a] trillion individuals.”    Id. at 77. 

       Yanoff  made  clear  that  as  to  the  gloves  and  iced‐tea  container  recovered 

from  the  second  and  third  crime  scenes,  she  did  not  personally  prepare  the 

samples  for  testing.    (Regarding  the  crime‐scene  evidence  generally,  Yanoff 

does not appear to have personally performed the tasks necessary to extract the 

DNA  from  the  cells  or  to  amplify  those  portions  to  be  analyzed,  nor  did  she 

necessarily make the initial assessment as to the alleles to be found at particular 

loci.)    Yanoff explained that her lab works “the same way as . . . [an] assembly 

line,” with a group of analysts assigned to specific tests each week, but with an 

interpreting analyst and at least one supervisor, at the end, reviewing all the raw 

data associated with a given sample and “mak[ing] conclusions on the findings.”   

Id.  at  39.    Yanoff  testified  that  she  was  “familiar  with  each  and  every  page, 

specifically  each  and  every  report  and  analysis”  generated  in  regards  to  the 

laboratory testing of both the crime‐scene evidence and the buccal swab.    Id. at 

45; see also id. at 79.    Yanoff indicated that she personally reviewed the raw data 

resulting  from  all  the  DNA  sampling,  reaching  her  own  conclusions  based  on 




                                            13 
that  data  and  comparing  the  DNA  profiles  developed  from  each  of  the  crime 

scenes and from the swab. 

       During  Yanoff’s  testimony,  the  state  offered  four  OCME  case  files 

(corresponding  to  each  of  the  three  crime  scenes  and  to  the  buccal  swab),  each 

containing  a  report  from  Yanoff  as  to  her  conclusions,  as  well  as  lab  materials 

related to the DNA testing associated with each file.    Only the case file related to 

the buccal swab is relevant here.8    With regard to each case file, Yanoff testified 

that she examined each page in the file, considered the raw data, and reached her 

own  conclusions  based  on  the  data  in  the  file.    She  also  testified  as  to  the 

foundation  for  the  file’s  admission  as  a  business  record.    As  relevant  here, 

Washington  argued  that  admission  of  the  buccal  swab  case  file  violated  his 

Confrontation Clause rights because Yanoff had not personally tested the swab, 

but  relied  on  data  generated  by  other  analysts.    The  trial  court  nonetheless 

admitted this file along with the files regarding the profiles developed from each 

crime scene. 

       The  OCME  case  file  regarding  the  testing  of  Washington’s  buccal  swab 

contains  several  documents.    The  first  page  is  a  “Certification  as  a  Business 

         In his petition, Washington limits his challenge to the admission of the case file 
       8

regarding the DNA testing of his buccal swab, and does not challenge the admission of 
the OCME case files concerning the DNA testing of the crime‐scene evidence. 


                                            14 
Record”  indicating  the  records  in  the  file  “were  prepared  by  [OCME]  in  the 

regular  course  of  business  within  the  Department  of  Forensic  Biology.”    Id. 

at 381.    The  next  document  is  the  four‐page  “Laboratory  Report,”  signed  by 

Yanoff.    This  document  identifies  the  suspect  (Kenneth  Washington)  and 

summarizes  Yanoff’s  conclusion—that  the  DNA  alleles  from  the  buccal  swab 

taken from Washington match the “DNA alleles of the male donor” from each of 

the three crime scene–derived profiles.    Id. at 382. 

      Several  documents  follow,  including,  inter  alia:  evidence  tracking  forms 

bearing  chain  of  custody  notations  of  various  sorts;  a  “Schedule  of  Analysis” 

indicating procedures the sample was to undergo; a “DNA/Serology Submission 

Tracking  &  Productivity  Form”  indicating  that  one  item  was  examined,  two 

samples  were  submitted  for  DNA  extraction,  two  samples  were  submitted  for 

quantitation, and two samples were amplified and analyzed at sixteen loci each, 

two  documents  each  labeled  “Control  Review  Worksheet”  stating  that  several 

tests were passed, and an “Exemplar Evidence Packaging and Exam Worksheet” 

noting  that  the  cheek  swab  was  packaged  in  a  white  paper  envelope 

approximately  9x6  inches  in  size  that  was  sealed  with  tape  and  had  various 

information written on it.     




                                          15 
       Yanoff  affirmed  that  the  case  file  reflected  the  testing  of  the  buccal  swab 

submitted to the lab by Detective Curran as a vouchered piece of evidence and 

received  in  a  sealed  envelope.    She  made  clear  that  she  was  not  personally 

involved in the DNA testing of the buccal swab, noting that items of evidence are 

examined  in  a  different  area  from  samples  of  known  individuals,  and  that  a 

“different  group  of  people  .  .  .  perform[s  the]  testing  of  samples  of  known 

individuals.”    Id.  at  62–63.    Yanoff  described  the  procedures  used  for  testing 

known  samples,  indicating  that  “two  separate  testing[s]  at  .  .  .  different  times 

would occur.”    Id. at 82.    She also testified that she personally had reviewed the 

raw  data  connected  with  the  swab’s  testing  and  that  after  reviewing  this  data, 

she  had  compared  the  DNA  profile  generated  from  the  buccal  swab  to  the 

evidence contained in each of the three crime‐scene files.    She affirmed that the 

DNA profiles from each of the three crime scenes and from the buccal swab were 

the  same,  and  she  concluded,  to  a  reasonable  degree  of  scientific  certainty,  that 

Washington  was  the  source  of  the  DNA  on  the  t‐shirt,  the  gloves,  and  the 

iced‐tea container. 




                                             16 
                                II.    Procedural History 

       Washington  was  convicted  on  all  counts  on  January  19,  2011,  at  the 

conclusion  of  his  jury  trial.    He  was  thereafter  sentenced  principally  to  ninety 

years  in  prison.    Washington  appealed,  and  on  July  3,  2013,  the  Appellate 

Division  affirmed  his  conviction.    With  respect  to  Washington’s  Confrontation 

Clause claim, the Appellate Division stated:   

              The court properly admitted files prepared by the New 
              York  City  Medical  Examiner’s  Office  containing  DNA 
              profiles derived from the testing of evidence recovered 
              from  the  crime  scenes,  since  the  documents  containing 
              the  DNA  profiles,  which  were  prepared  prior  to  the 
              defendant’s arrest, “did not, standing alone, link him to 
              the  crime.”    The  testimony  of  the  People’s  expert 
              witness  established  that  she  conducted  the  critical 
              analysis  at  issue  by  comparing  the  DNA  profiles 
              derived  from  the  crime  scene  evidence  to  the 
              defendant’s DNA profile and concluding that all of the 
              profiles  matched.    Moreover,  the  DNA  profile 
              generated  from  the  swab  of  the  defendant’s  cheek, 
              standing  alone,  shed  no  light  on  the  issue  of  the 
              defendant’s  guilt  in  the  absence  of  the  expert’s 
              testimony that it matched the profiles derived from the 
              crime scene evidence. 
               
People  v.  Washington,  968  N.Y.S.2d  184,  186–87  (2d  Dep’t  2013)  (citations  and 

brackets  omitted)  (quoting  People  v.  Dail,  894  N.Y.S.2d  78,  80  (2d  Dep’t  2010)).   




                                             17 
Washington sought leave to appeal the Appellate Division’s decision, which the 

New York Court of Appeals denied on January 31, 2014. 

       In  federal  court,  in  his  petition  for  a  writ  of  habeas  corpus,  Washington 

argued before Judge Block that the admission at trial of the OCME file regarding 

the testing of his cheek swab and, in particular, the DNA profile that this testing 

produced “violated his Sixth Amendment right to confrontation because he was 

not afforded the opportunity to cross‐examine the lab technicians who generated 

[the  profile].”    Washington  v.  Griffin,  142  F.  Supp.  3d  291,  292  (E.D.N.Y.  2015).   

The district court held that in light of the lack of clarity in the Supreme Court’s 

case  law  on  the  interaction  between  scientific  report  evidence  and  the 

Confrontation  Clause,  as  well  as  the  factual  similarities  between  Washington’s 

claim  and  the  one  rejected  in  Williams  v.  Illinois,  132  S.  Ct.  2221  (2012),  the 

Appellate  Division’s  decision,  which  both  cited  Williams  and,  according  to  the 

district  court,  “mirrored  [its]  disposition,”  was  not  an  unreasonable  application 

of  clearly  established  Supreme  Court  precedent.    Washington,  142  F.  Supp.  3d 

at 297.    The  district  court  nonetheless  granted  Washington  a  certificate  of 

appealability.    Id.    Washington timely filed a notice of appeal from the district 

court’s denial of his petition. 




                                              18 
                                           DISCUSSION 

       We  review  de  novo  a  district  court’s  disposition  of  a  petition  for  a  writ  of 

habeas  corpus.    Tavarez  v.  Larkin,  814  F.3d  644,  648  (2d  Cir.  2016).    When  the 

petitioner  presses  a  claim  that  was  “adjudicated  on  the  merits  in  State  court 

proceedings,” as here, the Antiterrorism and Effective Death Penalty Act of 1996 

(“AEDPA”), Pub. L. No. 104‐132, 110 Stat. 1214 (codified as amended in scattered 

sections of 8, 18, 22, 28 and 42 U.S.C.), “obliges federal courts to give deference to 

state  courts’  decisions,”  Chrysler  v.  Guiney,  806  F.3d  104,  117  (2d  Cir.  2015), 

issuing a writ of habeas corpus only when the state‐court adjudication “resulted 

in  a  decision  that  was  contrary  to,  or  involved  an  unreasonable  application  of, 

clearly  established  Federal  law,  as  determined  by  the  Supreme  Court  of  the 

United States,” 28 U.S.C. § 2254(d)(1).         

       A  principle  is  “clearly  established  Federal  law”  for  §  2254(d)(1)  purposes 

“only when it is embodied in a [Supreme Court] holding,” Thaler v. Haynes, 559 

U.S.  43,  47  (2010),  framed  at  the  appropriate  level  of  generality,  see  Nevada  v. 

Jackson,  133  S.  Ct.  1990,  1994  (2013)  (per  curiam)  (noting  that  framing  Supreme 

Court  precedent  at  too  high  a  level  of  generality  risks  “transform[ing]  even  the 

most imaginative extension of existing case law into ‘clearly established Federal 




                                               19 
law, as determined by the Supreme Court’” (quoting 28 U.S.C. § 2254(d)(1)).    A 

state court decision is “contrary to” such clearly established law when the state 

court  “either  has  arrived  at a  conclusion  that  is  the  ‘opposite’  of  the  conclusion 

reached  by  the  Supreme  Court  on  a  question  of  law  or  has  ‘decided  a  case 

differently  than  the  Supreme  Court  has  on  a  set  of  materially  indistinguishable 

facts.’”    Smith  v.  Wenderlich,  826  F.3d  641,  649  (2d  Cir.  2016)  (brackets  omitted) 

(quoting  Williams  v.  Taylor,  529  U.S.  362,  412–13  (2000)).    An  unreasonable 

application occurs when “the state court correctly identifies the governing legal 

principle . . . but unreasonably applies it to the facts of the particular case,” Bell v. 

Cone,  535  U.S.  685,  694  (2002),  so  that  “the  state  court’s  ruling  on  the  claim  .  .  . 

was  so  lacking  in  justification  that  there  was  an  error  well  understood  and 

comprehended  in  existing  law  beyond  any  possibility  for  fairminded 

disagreement,” Harrington v. Richter, 562 U.S. 86, 103 (2011).   

       Washington  renews  his  argument  that  the  information  contained  in  the 

OCME case file concerning the DNA testing of his buccal swab was testimonial.   

In Washington’s view, the admission of this file during Yanoff’s testimony absent 

his opportunity to cross‐examine each of the “non‐testifying OCME analysts who 

conducted  DNA  testing  of  [his]  buccal  swab”  and  made  notations  in  the  file 




                                                 20 
violated  his  Sixth  Amendment  right  of  confrontation.    Pet’r’s  Br.  25.    Further, 

the Appellate Division’s decision rejecting this claim was contrary to, or involved 

an  unreasonable  application  of,  clearly  established  law  set  out  by  the  United 

States Supreme Court in Melendez‐Diaz v. Massachusetts, 557 U.S. 305 (2009), and 

Bullcoming  v.  New  Mexico,  564  U.S.  647  (2011).    We  conclude  that  Washington 

has  not  met  §  2254(d)(1)’s  standard  for  the  review  of  claims  adjudicated  on  the 

merits  in  state  court  and,  accordingly,  that  his  habeas  petition  was  properly 

denied. 

                                                  I 

       The Sixth Amendment to the United States Constitution, applicable to the 

states through the Fourteenth Amendment, guarantees a criminal defendant “the 

right . . . to be confronted with the witnesses against him.”    U.S. Const. amend. 

VI; see Pointer v. Texas, 380 U.S. 400, 403 (1965).    In Crawford v. Washington, 541 

U.S.  36  (2004),  the  Supreme  Court  rejected  its  earlier  view  that  out‐of‐court 

statements falling within a firmly rooted hearsay exception satisfy Confrontation 

Clause  concerns,  see  Ohio  v.  Roberts,  448  U.S.  56,  66  (1980),  and  “adopted  a 

fundamentally new interpretation of the confrontation right,” Williams v. Illinois, 

132  S.  Ct.  2221,  2232  (2012)  (plurality  opinion).    The  Court  held  that  the 




                                            21 
Confrontation  Clause  prohibits  admission  at  trial  of  out‐of‐court  testimonial 

statements  against a  criminal  defendant  unless  the  declarant  is  unavailable  and 

the defendant had a prior opportunity to cross‐examine him.    Crawford, 541 U.S. 

at  68.    The  Crawford  Court,  observing  that  there  are  various  ways  to  define 

“testimonial,”  declined  to  settle  on  a  precise  articulation  of  the  term,  id.  at  51–

52, 68,  resulting  in  a  “steady  stream  of  new  cases,”  Williams,  132  S.  Ct.  at  2232.   

Most  recently,  the  Supreme  Court  has  noted  that  “under  our  precedents,  a 

statement cannot fall within the Confrontation Clause unless its primary purpose 

was  testimonial”—that  is,  in  light  of  all  the  relevant  circumstances,  viewed 

objectively,  the  statement  was  made  or  procured  with  a  primary  purpose  of 

“creat[ing] an out‐of‐court substitute for trial testimony.’”    Ohio v. Clark, 135 S. 

Ct. 2173, 2180 (2015) (quoting Michigan v. Bryant, 562 U.S. 344, 358 (2011)).    And 

even then, the Court observed, the Clause does not “bar[ ] every statement that 

satisfies  the  ‘primary  purpose’  test,”  pointing  specifically  to  out‐of‐court 

statements “that would have been admissible in a criminal case at the time of the 

founding.”    Id.   

       To  establish  his  Confrontation  Clause  claim,  Washington  relies  primarily 

on  the  Supreme  Court’s  decisions  in  Melendez‐Diaz  and  Bullcoming,  which 




                                               22 
addressed  the  meaning  of  “testimonial”  in  the  context  of  laboratory  testing  of, 

respectively, purported narcotics and actual blood, for its blood alcohol content.   

At  the  start,  however,  both  cases  are  sufficiently  distinguishable  from  the 

circumstances  here  as  to  draw  into  question  Washington’s  contention  that  the 

Appellate  Division,  in  rejecting  his  claim  based  on  these  cases,  unreasonably 

applied clearly established Federal law or acted contrary to it.    See § 2254(d)(1). 

       Melendez‐Diaz  was  a  narcotics  case  in  which  the  prosecution  introduced 

into evidence multiple bags of purported cocaine that had been in the possession 

of  the  defendant  and  his  associates.    The  Supreme  Court  held  that  the  sworn, 

notarized  certificates  of  lab  analysts,  each  reporting  on  the  weight  of  the  bags 

and affirming that the contents had been examined and determined, in fact, to be 

cocaine,  were  testimonial,  and  could  not  be  admitted  at  trial  absent  the 

defendant’s  opportunity  to  cross‐examine  the  declarants.    557  U.S.  at  308,  310–

11.    In  reaching  this  conclusion,  the  Court  observed  that  the  analysts’ 

reports—titled “certificates of analysis”—were “quite plainly” affidavits, that is, 

“declarations  of  facts  written  down  and  sworn  to  by  the  declarants  before  an 

officer  authorized  to  administer  oaths,”  and  “functionally  identical”  to  “live, 

in‐court  testimony.”    Id.  at  308,  310–11.    Indeed,  the  “sole  purpose  of  the 




                                            23 
affidavits”  under  state  law,  the  Court  noted,  “was  to  provide  ‘prima  facie 

evidence  of  the  composition,  quality,  and  the  net  weight’  of  the  analyzed 

substance[s],” and it could be “safely assume[d] that the analysts were aware of 

the affidavits’ evidentiary purpose, since that purpose . . . was reprinted on the 

affidavits themselves.”    Id. at 311 (quoting Mass. Gen. Laws, ch. 111, § 13). 

       Bullcoming  was  to  similar  effect.    The  Court  held  there  that  admission  at 

trial  of  a  lab  report  containing  a  testimonial  certification  that  Bullcoming’s 

blood‐alcohol  concentration  was  above  the  threshold  for  aggravated  DWI  was 

improper.    The  report  in  Bullcoming,  although  not  notarized,  otherwise  closely 

resembled  the  “certificates  of  analysis”  in  Melendez‐Diaz:  law  enforcement  had 

provided  evidence  to  a  state  laboratory  for  testing,  an  analyst  had  tested  the 

evidence  and  prepared  a  certificate  attesting  to  the  results,  and  this  certificate 

was “formalized,” as the Bullcoming Court put it, “in a signed document” for the 

purpose  of  proving  the  facts  it  alleged  in  the  context  of  a  criminal  proceeding.9   

Bullcoming,  564  U.S.  at  664–65.    The  Bullcoming  Court  concluded  that  “the 

formalities  attending  the  ‘report  of  blood  alcohol  analysis’  [were]  more  than 

adequate  to  qualify  [the  analyst’s]  assertions  as  testimonial,”  and  the  report’s 

       9  Indeed,  the  document,  as  the  Supreme  Court  observed,  “contain[ed]  a  legend 
referring  to  municipal  and  magistrate  courts’  rules”  providing  for  the  admissibility  of 
certified blood‐alcohol analyses.    Bullcoming, 564 U.S. at 665. 


                                               24 
admission was error, absent the declarant’s unavailability and a showing of the 

defendant’s  prior  opportunity  to  cross.    Id.  at  665.    The  testimony  of  another 

analyst,  who  was  familiar  with  the  device  used  to  test  the  blood  and  the  lab’s 

procedures but did not observe the test or have an “independent opinion,” id. at 

662,  concerning  the  defendant’s  blood  alcohol  content,  was  insufficient  to  cure 

the problem.    Id. at 662–63. 

       The circumstances here are not the same.    Washington does not rely on a 

lab  analyst’s  affidavit,  as  in  Melendez‐Diaz,  or  on  the  formal  certificate  of  an 

analyst  attesting  to  his  results,  as  in  Bullcoming,  to  make  out  his  Confrontation 

Clause claim.    He instead points to a medley of unsworn, uncertified notations 

by often unspecified lab personnel, working, as Yanoff testified, “the same way 

as  [an]  assembly  line.”    Joint  App’x  39.    Such  notations,  standing  alone,  are 

potentially as suggestive of a purpose to record tasks, in order to accomplish the 

lab’s work, as of any purpose to make an out‐of‐court statement for admission at 

trial.    But  as  we  stated  in  United  States  v.  James,  712  F.3d  79  (2d  Cir.  2013), 

Melendez‐Diaz  and  Bullcoming  together  suggest  that  a  laboratory  analysis  is 

testimonial  only  when  “the  circumstances  under  which  the  analysis  was 

prepared, viewed objectively, establish that the primary purpose of a reasonable 




                                              25 
analyst in the declarant’s position would have been to create a record for use at a 

later criminal trial.”    Id. at 94. 

                                                    II 

       The  differences  between  Melendez‐Diaz  and  Bullcoming  and  the  present 

case  in  themselves  cast  doubt  on  Washington’s  contention  that  he  has  satisfied 

§ 2254(d)(1)’s  demanding  standard.    This  conclusion  becomes  only  clearer  in 

light of the Supreme Court’s more recent decision in Williams v. Illinois, 132 S. Ct. 

2221 (2012), which presented facts closest to those here.    “When reviewing state 

criminal convictions on collateral review, federal judges,” the Supreme Court has 

said,  “are  required  to  afford  state  courts  due  respect  by  overturning  their 

decisions  only  when  there  could  be  no  reasonable  dispute  that  they  were 

wrong.”    Woods  v.  Donald,  135  S.  Ct.  1372,  1376  (2015);  see  also  id.  (noting  that 

“AEDPA’s standard is intentionally ‘difficult to meet’” (quoting White v. Woodall, 

134  S.  Ct.  1697,  1702  (2014)).    Fairly  read,  Melendez‐Diaz,  Bullcoming,  and 

Williams together foreclose any such claim as to the Appellate Division’s decision 

in Washington’s case. 

       Williams  involved  a  state  DNA  expert’s  testimony  at  a  rape  trial  that  a 

DNA  profile  developed  from  the  victim’s  vaginal  swabs  by  an  outside 




                                              26 
commercial  lab  matched  the  defendant’s  profile  produced  at  the  lab  where  the 

expert  worked.    132  S.  Ct.  at  2227  (plurality  opinion).    During  her  testimony, 

the expert “explained the notations on documents admitted as business records 

stating  that  .  .  .  vaginal  swabs  taken  from  the  victim  were  sent  to  and  received 

back from Cellmark,” the outside lab.    Id.    She also referred to Cellmark’s DNA 

profile  “as  having  been  produced  from  semen  found  on  the  victim’s  vaginal 

swabs,”  even  though  she  had  not  conducted  or  observed  the  lab’s  work  in 

developing  the  profile.    Id.;  see  also  id.  at  2230.    The  Court  affirmed  the 

conviction,  determining  that  this  testimony  did  not  violate  the  Confrontation 

Clause  despite  the  fact  that  no  analyst  from  Cellmark  testified  about  the  lab’s 

work.    Id.  at  2244.    As  we  have  previously  acknowledged,  however,  in  so 

concluding  “[t]he  Court  came  to  no  clear  consensus  as  to  what  constituted  a 

testimonial statement in this context.”    James, 712 F.3d at 91.   

       The  Williams  plurality  opinion,  written  by  Justice  Alito,  offered  two 

alternative  bases  for  concluding  the  expert’s  testimony  did  not  implicate  the 

Confrontation  Clause.    First,  the  plurality  determined  that  to  the  extent  the 

substance of the Cellmark report (which was not itself introduced into evidence) 

was admitted, it was not admitted for its truth but rather as a basis for the expert 




                                              27 
witness’s  opinion  that  the  DNA  profile  developed  by  Cellmark  matched  the 

accused’s  DNA  profile.    132  S.  Ct.  at  2239–40.    Second,  the  plurality 

alternatively  concluded  that  even  assuming  the  contents  of  the  report  were 

admitted  for  their  truth,  these  contents  were  not  testimonial  because  “the 

primary  purpose  of  the  Cellmark  report,  viewed  objectively,  was  not  to  accuse 

[the] petitioner or to create evidence for use at trial.”    Id. at 2243.    The plurality 

deemed  it  significant,  inter  alia,  that  when  the  Illinois  State  Police  lab  sent  its 

sample to Cellmark for analysis, “its primary purpose was to catch a dangerous 

rapist  who  was  still  at  large,  not  to  obtain  evidence  for  use  against  [the] 

petitioner,  who  was  neither  in  custody  nor  under  suspicion  at  that  time.”    Id.   

More  generally,  the  plurality  noted  that,  as  here,  when  “numerous  technicians 

work on each DNA profile”—“[w]hen the work of a lab is divided up in such a 

way”—“it  is  likely  that  the  sole  purpose  of  each  technician”  is  not  to  make 

statements  for  admission  at  trial,  but  “simply  to  perform  his  or  her  task  in 

accordance with accepted procedures.”    Id. at 2244.                 

       As Justice Kagan pointed out in dissent, neither of the plurality’s rationales 

commanded  a  majority.    Id.  at  2277  (Kagan,  J.,  dissenting).    Justice  Thomas 

rejected  both  of  the  plurality’s  proffered  bases  for  the  Court’s  holding  but 




                                              28 
nevertheless  concurred  in  the  judgment,  agreeing  that  no  Confrontation  Clause 

violation  had  occurred.    See  id.  at  2255,  2256  (Thomas,  J.,  concurring  in  the 

judgment).    In  Justice  Thomas’s  view,  the  Confrontation  Clause  reaches  only 

formalized  testimonial  materials.    Id.    Judged  by  this  standard,  the  Cellmark 

report at issue was insufficiently formalized to qualify as testimonial because it 

“lack[ed] the solemnity of an affidavit or deposition, for it [was] neither a sworn 

nor a certified declaration of fact.”    Id. at 2260.    Justice Thomas, noting that the 

report did not even “attest that its statements accurately reflect the DNA testing 

processes  used  or  the  results  obtained,”  deemed  the  Cellmark  report 

distinguishable  from  the  certifications  in  Melendez‐Diaz  and  Bullcoming  on  this 

ground.    Id.         

        Against  this  backdrop,  we  cannot  say,  as  AEDPA  requires,  that  the 

Appellate  Division  ruling  that  Washington  challenges—namely,  that  the 

admission of the OCME case file about the DNA testing of his buccal swab did 

not  offend  the  Confrontation  Clause—represented  such  an  “’extreme 

malfunction[  ]’”  in  the  state  criminal  justice  system  that  “there  could  be  no 

reasonable dispute that [the state court] was wrong.”10    Donald, 135 S. Ct. at 1376 



          Although Washington has failed to meet AEDPA’s exacting standard for the 
        10

issuance of a writ of habeas corpus, we note that the Appellate Division erred insofar as 

                                           29 
(quoting Harrington, 562 U.S. at 102 (quoting Jackson v. Virginia, 443 U.S. 307, 332 

n.5  (1979)  (Stevens,  J.,  concurring  in  judgment))).    Assuming  arguendo  that  the 

case file here was admitted for its truth, the Supreme Court has never held that 

the  Confrontation  Clause  requires  an  opportunity  to  cross  examine  each  lab 

analyst  involved  in  the  process  of  generating  a  DNA  profile  and  comparing  it 

with  another,  nor  has  it  held  that  uncertified,  unsworn  notations  of  the  sort  at 

issue  here  are  testimonial.    As  the  Williams  plurality  observed,  Melendez‐Diaz 

and  Bullcoming  “held  that  the  particular  forensic  reports  at  issue  qualified  as 

testimonial  statements,  but  the  Court  did  not  hold  that  all  forensic  reports  fall 

into  the  same  category.”    132  S.  Ct.  at  2243.    Nor  do  the  various  Williams 

opinions  settle  the  question.    As  Justice  Breyer  recognized  in  his  concurrence, 

none of these opinions “fully deals with the underlying question as to how, after 

Crawford,  Confrontation  Clause  ‘testimonial  statement’  requirements  apply  to 

crime laboratory reports.”    Id. at 2248 (Breyer, J., concurring in the judgment). 

                                                   III 




it held that DNA profiles, as a categorical matter, are non‐testimonial because “standing 
alone, [they] shed no light on the issue of the defendant’s guilt.” As previously noted, 
see supra at 29–30, at least five Justices in Williams (Justice Thomas in his concurrence 
and those joining Justice Kagan’s dissent) agreed that the introduction of DNA profiles 
could, under proper circumstances, run afoul of the Confrontation Clause. 


                                             30 
        A state court cannot be faulted for declining to apply a specific legal rule 

“that has not been squarely established by [the Supreme] Court,” Harrington, 562 

U.S. at 101 (quoting Knowles v. Mirzayance, 556 U.S. 111, 122 (2009)), nor even for 

incorrectly applying an established rule where reasonable jurists could disagree 

as to its application.    Id. at 102.    Washington makes two main arguments in an 

effort to avoid the conclusion that these AEDPA principles are determinative of 

this  appeal.    Both  derive  from  the  proposition  that  Williams  “did  not  alter  the 

rule  of  Bullcoming  and  Melendez‐Diaz”  with  respect  to  the  circumstances  of  his 

case.    Pet’r’s Br. 25.       

        Recognizing  that  the  majority  decisions  in  both  Melendez‐Diaz  and 

Bullcoming  applied  to  “formalized  out‐of‐court  statements,”  id.  at  46,  and  that 

Justice  Thomas  joined  the  majority  opinions  in  both  cases  on  this  basis, 

Washington first asserts that, unlike the Cellmark report in Williams, the OCME 

case file regarding the testing of his buccal swab is, in fact, analogous to the lab 

analysts’  affidavits  in  Melendez‐Diaz  and  the  testimonial  certification  in 

Bullcoming,  even  though  the  individual  lab  analysts  here  did  not  certify  their 

results.    This is because a “certifying agent of OCME signed a ‘Certification as a 

Business  Record’  cover  page  to  which  the  file  was  attached  attesting  to  the  fact 




                                             31 
that  the  within  records  had  been  prepared  in  the  regular  course  of  OCME 

business.”    Pet’r’s  Br.  41.    This  certification,  Washington  contends,  establishes 

that the out‐of‐court notations of the lab analysts here were, as in Melendez‐Diaz, 

“formalized testimonial materials,” 557 U.S. at 310 (quoting Crawford, 541 U.S. at 

51‐52),  rendering  Williams  inapplicable  and  the  Appellate  Division’s  decision  to 

the contrary not merely erroneous but wrong beyond reasonable dispute. 

       We  disagree.    Both  in  the  affidavits  at  issue  in  Melendez‐Diaz  and  in  the 

testimonial certification in Bullcoming, lab analysts affirmed, in essence, that they 

had  performed  particular  tests,  adhered  to  precise  protocols,  and  produced 

specified  results.    As  the  Melendez‐Diaz  Court  put  it,  the  analysts’  out‐of‐court 

“certificates” were “functionally identical to live, in‐court testimony,” id. at 310–

311,  and  the  lab  analysts  “create[d]  [them]  for  the  sole  purpose  of  providing 

evidence  against  a  defendant,”  id.  at  323  (emphasis  in  original).    Here,  no  lab 

analyst  did  any  such  thing:  rather,  a  custodian  attested  in  a  business  records 

certification  that  the  OCME  case  file  produced  in  court  was  a  true  copy  of  the 

original case file maintained by the OCME DNA lab, and that the file’s contents 

were  prepared  in  the  regular  course  of  business.11    Joint  App’x  381.    To  be 


          As already explained, Yanoff also testified to the foundation requirements for 
       11

admitting the OCME file as a business record. 


                                             32 
clear,  such  a  certification  does  not  defeat  a  meritorious  Confrontation  Clause 

claim.    At  the  same  time,  however,  this  certification—a  “traditionally 

admissible”  means,  as  Melendez‐Diaz  recognized,  by  which  “[a]  clerk  could  by 

affidavit authenticate or provide a copy of an otherwise admissible record,” 557 

U.S. at 322–23—does not transform the underlying notations of the lab analysts 

into  formalized  testimonial  materials.    Nor  does  it  place  beyond  reasonable 

dispute  whether  the  lab  notations  satisfy  the  primary  purpose  test:  whether,  as 

the Court put it in Clark, they were made with a primary purpose of “creat[ing] 

an  out‐of‐court  substitute  for  trial  testimony,”  135  S.  Ct.  at  2180  (internal 

quotation marks omitted), or instead, as the plurality suggested in Williams, for 

the  purpose  of  “perform[ing]  .  .  .  task[s]  in  accordance  with  accepted 

procedures,” 132 S. Ct. at 2244.   

      Washington next argues that even if Williams, with its discordant opinions, 

changed  “the  rule  of  Bullcoming  and  Melendez‐Diaz,”  it  merely  narrowed  the 

definition of “testimonial” and the evidence in his case falls within that narrowed 

definition.    Pet’r’s Br. 25.    He contends that the “clearly established” rule of this 

precedent is “that formalized out‐of‐court statements made by forensic analysts 

that have the primary purpose of building a case against a targeted individual” 




                                           33 
are  testimonial,  and  so  subject  to  the  Confrontation  Clause.    Id.  at  46.    Any 

confusion  emanating  from  the  fractured  Williams  Court,  Washington  argues, 

relates only to “how far beyond the targeted suspect scenario the primary purpose 

test  reaches.”    Id.  at  35.    Moreover,  Washington  contends  that  his  case  falls 

within  the  “targeted  suspect  scenario”  because  his  buccal  swab  was  tested  after 

the match between his DNA profile in the New York State DNA Index and the 

crime‐scene evidence profiles led to his arrest.12   

       This argument, too, is unavailing.    The Supreme Court has unequivocally 

stated  that  a  principle  is  “clearly  established”  for  the  purposes  of  §  2254(d)(1) 

“only when it is embodied in a [Supreme Court] holding.”    Haynes, 559 U.S. at 47 

(emphasis added).    We have already noted the difficulty in identifying a single 

holding  of  principle  from  the  several  opinions  of  the  fractured  Williams  Court, 

using  the  analytic  approach  that  the  Supreme  Court  recommends.    See  James, 

712  F.3d  at  95  (citing  Marks  v.  United  States,  430  U.S.  188,  193  (1977));  see  also 

Williams,  132  S.  Ct.  at  2277  (Kagan,  J.,  dissenting)  (noting  that  Williams  leaves 

“significant  confusion  in  [its]  wake,”  making  apparent  that  Melendez‐Diaz  and 

Bullcoming “no longer mean all that they say” without clarifying “in what way or 

          As already noted, Washington does not press a Confrontation Clause claim as 
       12

to the OCME files related to the evidence found at each crime scene, all of which was 
tested prior to his identification as a suspect. 


                                               34 
to  what  extent  they  are  altered”).    Indeed,  the  supposedly  clear  rule  that 

Washington  discerns  in  Williams  runs  counter  to  the  opinion  of  a  majority  of 

Justices there: thus, both Justice Thomas in his concurrence and Justice Kagan in 

her  dissent  specifically  reject  the  proposition  that  Confrontation  Clause 

protections  should  be  limited  to  circumstances  in  which  a  suspect  has  been 

identified,  see  132  S.  Ct.  at  2262  (Thomas,  J.,  concurring  in  the  judgment) 

(rejecting the “targeted individual” theory of Confrontation Clause protections as 

“lack[ing] any grounding in constitutional text, in history, or in logic”); id. at 2274 

(Kagan, J., dissenting) (rejecting the theory as insufficiently addressing reliability 

concerns),  and  Justice  Thomas  alone  subscribes  to  the  view  that  the  Clause 

reaches  only  formalized  materials.    It  is  therefore  difficult  to  see  how 

Washington’s  purported  rule  could  be  “clearly  established  Federal  law”  for 

purposes of § 2254(d)(1).           

       Moreover,  even  were  we  to  assume  that  this  is  not  a  problem—that  we 

may  in  theory  take  as  clearly  established  a  narrowed  version  of  “testimonial” 

emanating       from      the     plurality      opinion,    plus    Justice    Thomas’s 

concurrence—Washington fails to show that reasonable jurists would all agree as 




                                               35 
to the narrowed rule to be drawn from the plurality opinion.13    Harrington, 562 

U.S. at 102 (noting that if AEDPA’s standard “is difficult to meet, that is because 

it  was  meant  to  be”).    The  Williams  plurality  clearly  stated  that  in  “identifying 

the  primary  purpose  of  an  out‐of‐court  statement,”  courts  are  to  “look  for  the 

primary purpose that a reasonable person would have ascribed to the statement, 

taking  into  account  all  of  the  surrounding  circumstances.”    132  S.  Ct.  at  2243 

(emphasis  added).    As  Washington  notes,  one  circumstance  supporting  the 

plurality’s  conclusion  that  the  primary  purpose  of  the  Cellmark  report  was  not 

“to create evidence for use at trial” was that the analysts in Williams were testing 

the sample there in an effort to identify a still‐at‐large rapist.    Id.    Significantly, 

however,  the  plurality  opinion  at  no  point  affirms  that  in  the  “targeted  suspect 

scenario,” the Confrontation Clause necessarily applies.         

       And Washington ignores other aspects of what the plurality opinion does, 

in  fact,  say.    As  to  DNA  testing  in  particular,  the  plurality  also  deemed  it 

“significant”  that  when  the  work  of  a  lab  is  divided  up  among  a  number  of 

       13   In  addition,  even  taking  as  clearly  established  Washington’s  purported  rule 
(that  “formalized  out‐of‐court  statements  by  forensic  analysts  that  have  the  primary 
purpose of building a case against a targeted individual are testimonial,” Pet’r’s Br. 25), 
Washington—as  we  noted  above—does  not  show  that  the  analysts’  notations  were 
“formalized” for the purposes of Justice Thomas’s concurrence, much less does he put 
this  issue  beyond  possibility  of  “fairminded  disagreement,”  see  Harrington,  562  U.S.  at 
103. 


                                               36 
analysts, the likelihood is that the only purpose of each analyst is “to perform his 

or her task in accordance with accepted procedures”—at least suggesting that in 

such  circumstances,  the  primary  purpose  of  out‐of‐court  notations  may  not  be 

testimonial,  regardless  whether  a  suspect  has  been  identified.    Id.  at  2244.   

“[T]he  use  at  trial  of  a  DNA  report  prepared  by  a  modern,  accredited 

laboratory,” the plurality further observed, “‘bears little if any resemblance to the 

historical  practices  that  the  Confrontation  Clause  aimed  to  eliminate.’”    Id. 

(quoting Bryant, 131 S. Ct. at 1167 (Thomas, J., concurring in the judgment)).     

       In  such  circumstances,  we  agree  with  the  district  court  that  “whether  the 

plurality would hold that the primary purpose of those preparing Washington’s 

DNA profile implicated the Confrontation Clause is, at the very least, debatable.”   

Washington, 142 F. Supp. 3d at 296; see also Harrington, 562 U.S. at 98 (noting that 

for  claims  adjudicated  on  the  merits  in  state  court,  “the  habeas  petitioner’s 

burden . . . must be met by showing there was no reasonable basis for the state 

court  to  deny  relief”).    We  also  concur  in  that  court’s  conclusion  that 

“[c]onsidering  the  lack  of  clarity  in  the  Supreme  Court’s  Confrontation  Clause 

jurisprudence,  and  in  light  of  the  factual  similarities  between  Williams  and  the 

present  case,”  the  Appellate  Division’s  decision  here  cannot  be  deemed  an 




                                            37 
unreasonable  application  of  clearly  established  Supreme  Court  precedent, 

Washington, 142 F. Supp. 3d at 297; see § 2254(d)(1).       

                                               *    *    * 

       To be clear, our conclusion today is narrow.    We note that the New York 

Court  of  Appeals  recently  decided  in  People  v.  John,  27  N.Y.3d  294  (2016),  that 

where the generation of a DNA profile is testimonial—as it concluded the profile 

there  was—“at  least  one  analyst  with  the  requisite  personal  knowledge  must 

testify.”    Id.  at  313.    The  John  Court  rejected  an  “all  analysts”  rule  and 

concluded  that  nothing  in  the  record  before  it  suggested  that  the  analysts 

involved  in  the  “preliminary  testing  stages”  of  “extraction,  quantitation  or 

amplification”  were  necessary  witnesses.    Id.    Instead,  the  “analyst  who 

witnessed, performed or supervised the generation of defendant’s DNA profile, 

or who used his or her independent analysis on the raw data” should testify.    Id. 

at  315.    The  State  argues  here  that  Yanoff  satisfies  this  criterion  because  she 

testified  that  she  consulted  the  raw  data,  reached  her  own  conclusions,  and 

personally  reviewed  and  compared  the  profile  from  the  buccal  swab  to  the 

profiles generated from the crime‐scene evidence. 




                                            38 
       We  need  not  and  do  not  decide  whether  this  case  meets  the  New  York 

State standard.    As the New York Court of Appeals noted in John, courts around 

the country are assessing the scope of Confrontation Clause rights in the context 

of DNA evidence in the wake of Williams.    Id. at 314–15; see, e.g., State v. Norton, 

117  A.3d  1055,  1058  (Md.  2015);  Commonwealth  v.  Yohe,  79  A.3d  520  (Pa.  2013).   

Our task here is more circumscribed: to assess whether the Appellate Division’s 

merits determination was “contrary to, or involved an unreasonable application 

of,  clearly  established  Federal  law.”    28  U.S.C.  § 2254(d)(1).    Like  the  district 

court, we cannot conclude that Washington has sustained his burden of showing 

that the Appellate Division applied a rule “contradict[ing] the governing law set 

forth  in  [the  Supreme  Court’s  cases],”  or  that  it  “confront[ed]  a  set  of  facts  that 

are materially indistinguishable from a [Supreme Court] decision” and arrived at 

a  different  result.    Taylor,  529  U.S.  at 405–06.    Nor  is  the  Appellate  Division’s 

decision “so lacking in justification” as to constitute an unreasonable application 

of  clearly  established  federal  law  “beyond  any  possibility  for  fairminded 

disagreement.”    Harrington, 562 U.S. at 103.           




                                               39 
                                 CONCLUSION 

      For  the  foregoing  reasons,  we  AFFIRM  the  district  court’s  denial  of 

Washington’s petition.   




                                        40 
       KATZMANN, Chief Judge, concurring:

       Mindful of AEDPA’s “intentionally difficult [standard] to meet,” Woods v.

Donald, 135 S. Ct. 1372, 1376 (2015) (internal quotation marks omitted), I concur

in full with the Court’s opinion. I write separately to raise a pragmatic suggestion

for future prosecutions. Given the Supreme Court’s fractured disposition in

Williams and the New York Court of Appeals’ recent holding in People v. John, 27

N.Y.3d 294 (2016), legal and practical issues related to the testimonial use of

DNA test results in criminal trials are sure to remain. Although the John Court

settled on the requirement that, in that case, “a single analyst, particularly the

one who performed, witnessed or supervised the generation of the critical

numerical DNA profile” would suffice for the purposes of the Confrontation

Clause, id. at 314, serious concerns remain about whether crime labs have

properly stored, extracted, and labeled DNA samples, particularly where a single

lab contains and tests samples from the victim, the crime scene, and the accused,

see, e.g., Williams v. Illinois, 567 U.S. 50, 118-19 (2012) (Kagan, J., dissenting).

       One approach to addressing these concerns is to spend years litigating

every instance a DNA profile is offered at trial in order to determine whether or



                                             1
not the Confrontation Clause is implicated. I suggest what I think is an easier and

more efficient route. For cases scheduled for trial, the prosecution could order

that a defendant’s DNA sample be collected and tested again and supervised by

an analyst who is prepared and qualified to testify. This approach mirrors the

recommendation of the National Research Council Committee on DNA Forensic

Science, which has stated that “[t]he ultimate safeguard against error due to

sample mixup is to provide an opportunity for retesting,” and that “[i]n most

cases, it is possible to retain portions of the original evidence items and portions

of the samples from different stages of the testing.”1 The National Institute of

Justice has likewise found that “[a]ny probative biological sample that has been

stored dry or frozen, regardless of age, may be considered for DNA analysis,” 2

and the Innocence Project in fact has utilized DNA testing of preserved evidence




1
 National Research Council, The Evaluation of Forensic DNA Evidence 81 (1996), available
at https://www.nap.edu/read/5141/chapter/1.

2
  U.S. Department of Justice, Office of Justice Programs, National Institute of Justice,
DNA Evidence: Basics of Identifying, Gathering and Transporting (Aug. 9, 2012),
https://www.nij.gov/topics/forensics/evidence/dna/basics/pages/identifying-to-
transporting.aspx.

                                              2
in every one of its over 350 DNA exonerations.3 Thus, where law enforcement

officers have properly preserved forensic evidence, it would be feasible for the

DNA to be retested under the supervision of an analyst who is qualified and

prepared to testify at trial.

      The supervising analyst need not conduct every step of the process herself.

Instead, by supervising the process, she could personally attest to the extraction

and correct labeling of the sample, that a proper chain of custody was

maintained, and that the DNA profile match was in fact a comparison of the

defendant’s DNA to that of the DNA found on the crime scene evidence.4 Such

testimony would assuage Confrontation Clause concerns, and, because the vast

majority of criminal defendants plead guilty, only a small share of the DNA

reports would need to be retested.



3
 Innocence Project, Preservation of Evidence, www.innocenceproject.org/preservation-of-
evidence (last visited Oct. 25, 2017).

4
 Ideally, the analysts should not be informed that the testing is for the purpose of
providing evidence at trial. Where this is not feasible, cross-examination of the
supervising analyst would alleviate any concern that there was intentional mishandling
of the sample. Of course, the prospect of cross-examination might incentivize more
defendants to go to trial. I find this unlikely, however, because the defendant would not
know at the time of plea negotiations whether the Government intended to retest the
DNA sample (and would therefore call the additional analyst at trial).

                                            3
      The State might retort that such testing and testimony would be unduly

expensive, requiring additional time and resources to conduct a DNA test anew

and provide a testifying analyst at trial. Those costs, it seems to me, are far

outweighed not only by the additional assurance provided by the defendant’s

opportunity to cross-examine, but also by the exorbitant costs in both time and

resources implicated by a defendant’s subsequent appeal challenging the denial

of such an opportunity.

      Consider the case history here. Washington appealed his conviction on

Confrontation Clause grounds first to the Appellate Division of the New York

Supreme Court, see People v. Washington, 968 N.Y.S.2d 184 (2d Dep’t 2013), and

then to the New York Court of Appeals, which declined to hear his case, see

People v. Washington, 22 N.Y.3d 1091 (2014). He then filed a habeas petition in

federal court, which was first denied by the district court, see Washington v.

Griffin, 142 F. Supp. 3d 291 (E.D.N.Y. 2015), and has now, nearly two years later,

been denied by this Court. This process has involved a half-decade of litigation,

countless hours of attorney manpower, and the dedication of four different

courts at both the state and federal level. Simply testing a second buccal swab



                                           4
sample would have rendered such litigation wholly unnecessary.

      To be sure, the analysts conducting the second test might make a mistake.

But if DNA testing is so fickle that we cannot reasonably expect a second test to

produce accurate results, this is an indictment of DNA evidence as a whole

rather than the narrow solution of retesting. Moreover, retesting is likely to

produce more reliable results than the first time around. The supervising analyst

would be physically present during the most error-prone portions of the

analysis, would review the findings of the individual analysts at the end, and

could utilize any additional measures adopted by the original crime lab, such as

running two tests to confirm the results. The probability that the second test

would have a higher risk of error than the first accordingly seems marginal.

      DNA evidence has greatly enhanced the State’s ability to investigate

crimes and identify suspects, while also exonerating many wrongly convicted of

crimes they did not commit. As with any rapidly developing technology,

however, its adoption has sometimes outstripped the law’s capacity to oversee

its judicious use. Such failure may not always result in a constitutional violation,

but it does warrant careful consideration and pragmatic policy modifications



                                          5
where feasible. I am hopeful that going forward, prosecutors will endeavor

where possible to make an analyst available at trial who was involved firsthand in

the handling and testing of DNA, even if that may sometimes require the testing

of a second sample from a defendant scheduled to stand trial. It is far better for

all involved — the prosecution, the court, and the accused — that the defendant

has the opportunity to challenge DNA evidence at trial, rather than years later on

appeal.




                                          6